 ALADDIN HOTEL Aladdin Hotel Corp. d/b/a Aladdin Hotel and Professional, Clerical, Ground Maintenance, 
Park- ing Lot Attendants, 
Car Rental Employees, Ware- housemen & Helpers Local 995, International Brotherhood of Teamsters, Chauffeurs, Ware- 
housemen & Helpers of America, Petitioner. Case 3 1-RC-3292 May 9, 1977 
DECISION AND CERTIFICATION OF REPRESENTATIVE Pursuant to a Stipulation 
for Certification Upon Consent Election, an election by secret ballot 
was conducted under the 
direction and supervision of the Regional Director for 
Region 31 on October 23, 1975, among the 
employees in the unit described 
below. Upon the 
conclusion of 
the election, a tally of 
ballots was 
furnished the 
parties in accordance with the Board's Rules and Regulations. The tally of 
ballots shows that of approximately 37 eligible voters 18 ballots were cast for, and 13 against, the Petitioner. There were six challenged ballots. The challenged ballots were sufficient in number to affect the results of 
the election and timely objections to 
the election were 
filed by the Employer. On November 28, 1975, the Regional Director issued his 
Report on Objections and Challenged Ballots, recommending that 'three of the challenges be sustained, three 
be overruled, the 
overruled ballots not be opened and counted, a revised tally of 
ballots be issued, and a hearing set to resolve issues of fact 
and law raised 
in the Employer's objections. 
No exceptions were filed to the Regional Director's 
report, and the Board adopted his recommendations. On December 17, 1975, the Board issued an Order Directing Hearing for the purpose 
of receiving 
evidence to resolve the issues raised 
by the objec- tions. On January 20, 1976, a hearing was held before 
Hearing Officer Sheri 
E. Ross. The Hearing Officer's Report and Recommendation, pertinent parts of which are attached hereto 
as an appendix, was issued 
on February 25, 1976, to which the Employer filed exceptions and a supporting brief. The Board 
has reviewed the record in light of the 
exceptions and briefs1 and hereby adopts the Hearing Officer's findings and recommendations. We agree with 
the Hearing 
Officer that the Petitioner's organizing policy cd rec)lliiir,g the pre- payment of a reduced initiation 
fee and a month's 
dues from 
a majority 
of prospective unit 
employees was not objectionable. For its organizing campaign, 
The Employer has requested 
oral argument. This 
request is hereby 
denied as the record, the 
exceptions, and the briefs adequately 
present the 
issues and 
the positions of the parties. 379 NT I? R Nn 77 the Petitioner's policy 
was, upon receiving the advanced payments 
from a majority of prospective unit employees, to file a representation petition. If a 
majority did not pay 
the advance, 
all moneys were 
refunded and no 
petition filed. Should a petition 
be filed and the Petitioner lose the election, all 
funds advanced by employees are forfeited in order to defray campaign 
expenses. If the Petitioner wins 
the election, the dues payments 
are applied for the first month after 
the collective-bargaining agreement is 
signed. The reduced initiation 
fee remains open to all employees until 
the contract is signed. The Petitioner's forfeiture policy, as set out above, imposes no unlawful obligation or 
hindrance upon 
employees' freedom 
of choice in the election. A union has 
no legal obligation to 
seek to represent 
employees desiring organization. Thus, 
if a majority 
of unit employees choose not to prepay and the union withdraws, the employees are denied no rights. Should a majority choose 
to prepay, those 
who elected not to do so are in no way prejudiced because they may still 
pay the reduced initiation 
fee after the 
election. However, our dissenting 
colleagues would 
find that those employees who choose voluntarily to prepay 
become obligated 
to the union 
so as to 
lose their freedom of choice in the election. We cannot agree. The Supreme Court in Savair2 would not allow a union to waive initiation fees for those who signed recognition slips 
before the election. The Court, stating that the Board's election 
standards must "honor the right of 
those who 
oppose a union 
as well as those who favor 
it," found that the union's policy 
in Savair permitted it "to 
buy endorsements 
and paint a false portrait of employee support during its 
election campaign." 
Contrary to our dissenting colleagues, the princi- ples of 
Savair are clearly not applicable here but, in 
fact, the Petitioner's policy 
in this case 
is quite the opposite of that of the union 
in Savair. In asking employees for "up front" money, 
the Petitioner offered no special inducements nor employed any device to coerce employees. There was no offer of 
an unlawful inducement because the possibility of 
forfeiture conferred 
no benefit but was, if anything, a 
disadvantage for 
employees. However, 
since the Petitioner had 
no legal obligation to represent these 
employees, it denied them 
no rights nor coerced them by seeking, 
prior to filing a petition, 
payments to guarantee that-win or lose the election-its u~gdking expenses would 
be met. Unhke the union in Savair, the Petitioner 
did not 
discriminate against 
prospective unit employees 
on the 
basis of whether 
they supported the Union 
before rather than after the 
NLRB. v. Savair Manufacruring Co., 414 U.S. 270(1973).  500 DECISIONS OF 
NATIONAL LABOR RELATIONS BOARD election. Thus, when employees, despite the forfei- 
ture possibility, chose voluntarily 
to prepay the 
reduced initiation fee 
and a month's 
dues, they were 
not acting pursuant 
to any unlawful inducement or 
coercion but 
were freely exercising their right to 
support a labor 
organization. Further, the 
fact that the Petitioner's policy 
led to a majority of employees making 
an early-though not binding-commitment to favor the Petitioner 
did not render the policy objectionable. Once 
an employee had prepaid and a petition was filed, 
there was no way-no matter what his vote 
on election day-that 
he could receive a refund. By prepaying voluntarily, 
employees accepted 
the predictable consequence 
that the money-regardless 
of the outcome of the 
election-would go into the Petitioner's coffers. 
Employees were fully aware of the possibility 
of forfeiture (there is no contention that 
they were in any way misled), but nonetheless 
a majority chose 
of their own free 
will to make 
the advance 
payments. One might 
well question the wisdom of a union 
organizing policy that offers nothing to prospective 
members but 
instead seeks their financial 
support for the unionization effort. However, in deciding wheth- 
er or 
not to set aside an election, the Board's concern is whether or not a 
party's policy prevented employ- 
ees from exercising a free and untrammelled choice in the election. One could speculate-as 
do our colleagues in this case-that many voluntary actions taken by employees might influence their vote 
on election day. For example, employees frequently, 
likely at the union's urging, become 
inplant organiz- ers, open 
and vocal advocates, 
or simply union 
observers on election day. By thus positioning themselves, they might 
be reluctant to vote against 
the union, perhaps for fear 
of later facing 
a hostile employer without 
a union's support. Similarly, 
an employee who voluntarily opposes the union early 
on might be reluctant later to vote for 
the union for fear 
U of encountering a 
hostile union 
regime. Nonetheless, an employee's open, voluntary, and early support for or opposition to 
a union-where the 
employee's actions are not a 
result of any party's unlawful inducements or coercion-does not 
create a situation 
warranting setting aside the 
election. In such circum- 
stances, no party has 
bought endorsements 
or coerced employees 
into being for 
or against any 
other party.3 The Petitioner's forfeiture policy fits 
this pattern of a policy that entails neither bribes nor coercion but allows employees to 
vo!untarily make tkir cwc decisions. Creating no 
"false portrait of emph )ycc support"4 nor any other misconceptions, the polr(-\ fully honors the rights of both prounion :ic~tl antiunion employees. Therefore, 
as the Petition(.: created no hindrance or obligation 
to the empluycc.' freedom of choice 
in the election, it 
did 1101 contravene the principles of Savair or otherw~\t. engage in objectionable 
conduct. Of course, essential 
to our above finding is oul affirmance of the 
Hearing Officer's conclusion th;~~ the Petitioner's reduced initiation fee 
($25 rathcr than the 
usual $50) was available to employees boll) before and after the election and up until a contract was signed. Viewing the totality of 
the situation herein, we agree with the Hearing Officer that thc term "organizing campaign" 
meant, and was ex- plained to employees to mean, that the reduction in initiation fees was 
available both 
before and after thc election. Unlike 
Inland Shoe Manufacturing 
Co., Inc.. 211 NLRB 724 (1974), where the Board found 
that the use of the term "charter member" created 
an ambiguity regarding 
when and for how long thc reduction applied, 
the term "organizing campaign" 
does not create 
any similar ambiguity. 
In B. I;: Goodrich Tire Company, a Division of the 
B. F. Goodrich Company, 209 NLRB 1175 (1974), thc Board found legitimate 
a union offer to 
waive initiation fees 
to employees joining "at anytime during the 
organization stage of representation, prior 
or subsequent to 
the election." Here, the term "organizational campaign" 
would reasonably be understood by employees to refer to 
the periods both before and after the election. We would not-as do our colleagues-rely on the subjective detennina- tions of 
a few employees to reach our conclusion. 
Rather, viewed objectively, the term "organizational 
campaignt created no ambiguity warranting the setting aside 
of the election. As we have overruled all 
the objections and as the tally shows that 
the Petitioner has received a majority of the ballots cast, 
we shall certify it as 
the exclusive bargaining representative 
of the employees 
in the appropriate unit. 
CERTIFICATION OF REPRESENTATIVE It is hereby certified 
that a majority of the valitl ballots have been cast for Professional, Clerical, 
Ground Maintenance, Parking 
Lot Attendants, Car Rental Employees, Warehousemen 
& Helpers Local 995, International Cldl~zrl~ood d Tcamstcrh. -- - -- We do not agree with 
our dissenting colleagues' assertion that 
4 Indeed, when an employee 
is solicited to "put his 
money where hn monetary Payments by employees, as opposed 
to other forms of employee mouth is," 
it cannot be said that his agreeing 
to pay creates any false 06 support, somehow create an almost unalterable obligation 
to the union, inflated showing of support for the ~~th~~, a requir,nF thereby preventrng a free and fair 
election. Further, in determining whether prepayment likely serves to give an accurate, or even understated, display (11. the union's policy was objectionable, 
the real issue, as stated above. is not 
what form did the support take but rather was the sumort a result 
of union . . 
. . unlawful inducements or coercion.  ALADDIN HOTEL 501 ( 'hauffeurs, Warehousemen & Helpers of America, :~nd that, pursuant to Section 9(a) of the National I,abor Relations Act, 
as amended, the 
said labor organization is the exclusive 
representative of all the cmployees in the following appropriate unit for 
the pirr-poses of collective 
bargaining in 
respect to rates of pay, wages, hours of employment, or other conditions of 
employment: All office clerical employees employed 
by the Employer at its facility located 
at 3667 Las Vegas Boulevard South, Las Vegas, Nevada; excluding all other employees, professional employees, 
supervisors and guards 
as defined 
in the 
Act. MEMBERS PENELLO and WALTHER, dissenting: We cannot agree with 
our colleagues' adoption of the Hearing Officer's recommendations. This 
case presents a novel question concerning 
union cam- paign funding procedures, 
and in our opinion the 
majority's decision, 
approving a 
policy of forfeiture of prepaid union 
initiation fees and dues in the event 
a union loses 
the election, undermines the 
Board's and the courts' standards for election campaigns. Further, we disagree with the Hearing Officer and our colleagues that the Union did not violate the Supreme Court's holding 
in N.L.R.B. v. Savair Manufacluring Co., 414 U.S. 270 (1973), by the manner in which 
it offered reduced initiation 
fees during the organization campaign. 
The Union's policy 
durinh initial organization provides that it offer 
to the employees a reduction 
of rhe initiation fee, 
and that it solicit advance payment 
of' the reduced fee 
plus 1 month's dues from unit 
employees prior 
to the election. Should 
less than a majority advance these sums. 
the Union does not file hr an election, and the money is refunded. If 
a majority does pay 
the advance sums, an election petition is filed. During the 
initial organization stage, ]he Union informs the employees that, should the 
Union win the election, the collected money 
will be ~ipplied to the 
initiation fee and the 
first month's 
dues after the 
signing of a collective-bargaining agreement. The employees are also told, however, 
[hat if the Union loses the election, the money 
is hrfei ted. The Union advances 
two reasons for its forfeiture 
policy. First, by requiring forfeiture, 
the employees \vho prepay are certain to continue to 
support the 
Ilnion and are not 
simply "window shopping." 
Secondly, the forfeiture helps 
defray any 
campaign cxpendirures for lost elections. 
Out of its own mouth 
!he Union admits, in our view, that its forfeiture 
Suvair, supra at 277. ' 7i~ldype Corporation, 122 NLRB 1594 (1959); Wagner Eleclric Corpora- J~~*K (%orham Division. 167 NLRB 532 (1967): Collins & Aikman Corpororion 2' /..R.B., 383 F.2d 722 (C.A. 4. 1967); N.L.R.B. v. Commercial Letter, ~~~, . 45 F.2d 109 (C.A. e, 1972). policy interferes with the employees' freedom 
of choice, in direct violation of the Supreme 
Court's holding in 
Savair. The forfeiture policy 
puts a 
price on freedom of 
choice by violating 
the Board's prohibition against 
the "buying" of votes by 
parties to an election. In Savair the Supreme Court would not allow a union to waive initiation fees for those 
who had signed authorization cards before the election. The Court said it would 
not allow any party to 
buy or sell "endorsements" in such 
a fashion.5 The typical case of buying votes usually involves money 
or gifts being 
given to employees for their   up port.^ In the present case, however, money 
has been given 
to the 
Union, but the same principle is involved as when money is given to voters. An obligation is created which 
effectively hinders an employee's freedom of deci- 
sion. The Union characterizes this freedom of choice as "window shopping." In our judgment, however, 
such freedom of choice 
is the very purpose for 
which the Board conducts representation 
elections. Since 
under the Union's policy 
the only way an employee can avoid losing his 
prepaid money is to vote for 
the Union regardless of how his sentiments may have 
changed during the course of 
the election campaign, this policy clearly undermines 
the freedom of choice which the Board 
seeks to foster. Indeed, our colleagues, by suggesting 
that Union's policy 
creates no more of an obligation than various forms 
of nonmonetary support, are being far less candid, and show considerably less insight into the Board's 
election process, 
than the 
Union. For, 
the Union itself admits that 
its forfeiture policy, 
in large part, is designed to insure the continued support 
of employ- 
ees who have paid 
their moneys 
to the Union. The Union, unlike 
our colleagues, thereby recognizes the meaningful impact of an obligation based 
on a monetary investment. Heretofore an employee has not been considered obligated to a union in 
any way until after a 
collective-bargaining agreement is signed. An em- ployee has certainly not been considered obligated 
to the union 
in the event it 
lost an election.7 But 
in the instant case, the Union's express purpose for its 
forfeiture policy js to obtain from 
the voters 
In advance a 
paid obligation which will defray cam- paign costs. If such 
is the Union's 
intent, it 
would be more legitimate 
to simply charge all unit 
supporters a 
flat fee for 
the Urnon's conducting an 
election campaign. We also do not agree 
with the Hearing Officer's finding, adopted by our colleagues, that the Union 
Savoir, supra at 287; see also DIT-MCO, Incorporared, 163 NLRB 1019, 1021 (1967).  502 DECISIONS OF NAT1ONA.L LABOR RELATIONS BOARD did not violate Savair by the manner in which it 
offered the reduced initiation fee prior 
to the election. Savair prohibits waiving an initiation fee only for employees who sign recognition slips before an election. The Board has subsequently recognized 
that that 
rationale embraces reduction of initiation fees prior to an election. B. l? Goodrich Tire Company, a Division of the B. l? Goodrich Company, 209 NLRB 1175 (1974). But a union's reduction or waiver of initiation fees must clearly be offered to all employees before, during, and after an election, and any ambiguity as to whom and when the special offer applies could 
make the offer an invalid one. Inland Shoe Manufacturing Co., Inc., 21 1 NLRB 724 (1974). In the present case, the 
Union offered the fee reduction in 
a letter which 
said that the reduction 
lasted during the "organizing campaign." But no explanation of how long the 
organizing campaign lasted was 
contained in that 
letter. Indeed, one employee who was a union supporter 
took the 
opportunity to tell other employees that the 
fee would go up after the 
election. Other voters were confused by the letter, and some thought that the reduction lasted 
only until the 
election. The Union's argument that it clarified 
any confusion by com- 
ments at the union hall 
that the reduction lasted 
until the signing of the collective-bargaining agreement is undermined by the fact 
that it is unclear exactly 
how many employees were present at the hall 
and how many heard the 
Union's explanation. 
Furthermore, after the election, the Union sent a second letter 
explicitly stating that the 
fee reduction lasted until 
a collective-bargaining agreement was 
signed. If 
the Union's intent had been clear with the first letter, 
there would 
have been 
no need for 
a second letter. Quite obviously, the Union 
fully realized 
the ambigu- ity of its first letter. 
But by 
waiting until after 
the election had been conducted to issue the clarifying letter, the Union 
already had the 
advantage of the impact from the 
ambiguous fee reduction offer. By sanctioning such a postelection correction 
of a vague fee-reduction offer, 
the majority is allowing the Union to skirt the requirements 
of Savair and is establishing a legal principle which we 
find invalid. Unlike our colleagues, therefore, we would 
sustain the Employer's objections based 
on the Union's forfeiture policy 
and fee-reduction offer. According- ly, we would 
set aside the election. APPENDIX This matter was heard at Las Vegas, Nevada on 
January 20, 1976, pursuant to the 
above-referenced Order Directing 
Hearing and a Notice 
of Hearing issued by the Regional Director for 
Region 3 1 on January 
5, 1976. The Employer's objections in their entirety 
are set forth below: 1. In solicitation 
of authorization cards 
before and after the date of filing the 
petition herein, Petitioner required those employees of the Employer who execut- 
ed same to pay certain sums 
to them with the representation that Petitioner 
would not go 
forward until the money was paid and further, that 
if the Union was unsuccessful in the representation election, the 
money would be forfeited. 
2. On or about September 9, 1975, the Union in a letter addressed to the 
employees, a copy of 
which is enclosed herewith, advised the employees 
that the initiation fees were being reduced from 
$50 to $25 for the purposes of this organizing campaign. 
In addition, the Union required that upon 
execution of the authorization cards, the 
employees were requested to remit $25 plus $12 dues. 3. Again in reiterating its previous 
representations to the employees, it provided that if the Union 
was unsuccessful in the election, the 
moneys submitted would be forfeited. By the foregoing and other acts, 
Petitioner destroyed the laboratory conditions 
necessary for 
the conduct of a fair 
election. All parties were represented by counsel and were afforded full opportunity to be heard, to examine and cross-examine witnesses, 
to present evidence 
pertinent to 
the issue, and to argue 
orally at the conclusion of the 
taking of evidence. Upon the entire 
record of 
the hearing and 
from my observations of the witnesses, I make the following findings of fact, conclusions, and recommendations: Petitioner's policy 
regarding dues 
and initiation fee in its organizing campaigns is to reduce 
the initiation fee from 
50 to 25 dollars and to solicit payment from prospective 
unit employees of the reduced initiation 
fee plus 1 month's dues 
of 12 dollars in advance. If a majority do not pay in advance, no petition is filed and the advance payments received from the minority 
are returned to them. Once 
the petition is filed, however, if the Petitioner loses the election, aU funds advanced 
by unit employees are forfeited. If 
the Petitioner wins the election, 
the dues 
become applicable for the month after 
the collective-bargaining agreement 
is signed. Also, the reduced initiation fee remains available to all employees until the 
contract is signed. 
Petitioner conducted 
previous organizing campaigns 
among the 
Employer's office 
clerical employees in 
1972, 1973, and 1974. In 1974 a petition was filed and an 
election held. However, 
in 1974, no payment of dues and/or initiation fee was required in advance. The advance payment was waived at that time because the 
Petitioner wanted an election as soon as possible in light of the 
fact that a majonty of 
the empioyees 
had signed cards and there would not have 
been time 
to collect the 
money. Nevertheless, Petitioner lost the 1974 election. Early in September 1975, Clifford Norton, president of Local 995, received 
a call from 
an Aladdin employee requesting another organizing campaign. 
Norton was told  ALADDIN HOTEL 503 the employees didn't 
want any meetings on either side 
- just an election. For the 1975 organizing campaign the Petitioner decided to 
follow its normal dues and initiation fee policy. Norton testified as follows regarding the reasons for the return to the normal policy at the Aladdin: We had an experience in '74 where over a majority 
had signed up and they voted 
against the Union 
at the election. So, this year we wanted to, or I wanted to make sure 
that the people that had come 
to me were representing a majority of the people and that 
I wanted it clearly understood going 
in that if the people 
were hesitant or weren't for the union, I didn't want them to 
sign a card and I figured that if they put their moneys up front that 
it would be an indication to themselves that they were going to stay with the program and that is what they wanted. That they weren't just window-shopping, per 
se. Richard Thomas, 
the Local's secretary-treasurer, de- 
scribed the purpose 
in requiring the 
advance payment 
in 1975 being: As a matter, again, of normal policy, we would have gotten the money 
in '74 and we would have 
had the same position of 
the moneys up 
front and the money being forfeited in the event 
that the employees 
had a change of mind and succumbed to, you know, voting 
against the 
union for whatever reason 
they might make that determination. 
We made 
a decision 
at that poylt not to 
do that and to go without any moneys up front 
which proved not 10 be a successful 
and very wise 
decision. As I recall, we only got a 
handful of votes and I wasn't very happy with the situation at all. So, very 
obviously, it wasn't a question of having the 
money forfeited or not 
having the 
money forfeited. Again, it was 
done for, in my mind, two reasons, to determine the 
seriousness of the employees 
in their 
bargaining unit at the Aladdin Hotel and the second reasoning that if they 
did the same thing they had done a year ago and turned around and voted against the Union, that 
those moneys put 
up by being forfeited would help to offset the costs 
that the Union incurred in the organizing drive 
and the election. On September 9, 1975, between eight and fifteen unit 
employees went 
to the Union 
hall to sign authorization cards and pay the thirty-seven 
dollars. During their visit Norton spoke 
to them for about 
five minutes in 
his ofice. N~rton was asked if the Union would make the 
same fw offer as 
it had 
the previous year. He replied that it would be the same, except that the employees would have to put their money up front. 
He explained that the money would 
be returned 
if an insufficient number of 
employees to file a 
petition paid up and 
that if the Union lost the election, 
the money would be forfeited. Norton and employees Ruth Kurlytis and Janet 
Smith state that 
Norton further explained that the reduced initiation fee 
would be in effect until after the contract was 
signed. The above-related testimony is 
uncontradicted. On or about September 9, the Petitioner also mailed a letter to employees, a copy of which 
is attached hereto, stating in part that "Our Executive Board 
has authorized a reduction of the $50.00 initiation fee to $25.00 for this organizing campaign. 
When you 
send in your forms be sure to send $25.00 plus $12.00 dues. These 
monies will be held in escrow and the dues will apply to the first month after you 
approve your 
first labor agreement. If less than a majority send in monies, they 
will be refunded. If we go to an election and it proves 
unsuccessful, the monies 
are forfeit." On September 24 the only meeting of the 
campaign was scheduled at the union hall for 4 p.m. Both Norton and Thomas attended. Ten to 
twelve unit employees were 
present including 
Mary Beth Gilbreath and Kathy Kidner. AU were seated in the first 
three rows in front of 
Thomas. The meeting was conducted as a question-and-answer 
sesslon with Thomas responding to 
the questions. 
Joan Brown and Ruth Kurlytis were discussing 
among them- selves how unfair it was 
for them 
to be sticking their necks out in risking forfeiture 
of the 37 dollars while those 
who hadn't paid could still get in at the discount rate after 
the election. Thomas heard them and stated that the reduced initiation fee had to 
be open until the contract was 
signed and that it was not allowable to raise it after the election. Kidner states Thomas encouraged 
them to get their money 
in, but never mentioned the 
duration of the discount offer. Additionally, the Employer contends that Ruth Kurlytis, an employee, told employees that the reduced initiation 
fee would last only until the election 
and presented three 
witnesses in support of this contention. Linda Rogers states that another clerical mentioned to Kurlytis that in another hotel an unnamed union 
had reduced the fee 
and then after 
the election the employees 
had to pay a 
higher fee. 
Then Kurlytls told Rogers that she should pay 
her fee because it would go up after the election. 
The conversation occurred 
at Rogers' and Kurlytis' desks, 
which are adjacent to each 
other. Kidner and Gilbreath both state that 
Kurlytis stated that the discounted initiation fee would last 
only until 
the election. Neither 
recalls when the 
statement was made, who was present, 
the exact 
words used, or 
the context 
of the statement. Kidner 
states she heard the statement 
two to three times; 
Gilbreath states 
she heard it three to four times. There is no evidence that Rogers, Kidner, or Gilbreath made any attempt to ascertain the truthfulness 
of these statements. 
Kurlytis then testified 
that she did tell Rogers that she 
had to get her 
money in before the election, 
"Because some of the other girls kept prompting me 
about trying to get her to put her money 
in, because she was holding back. They 
felt th2t ~\ler\t~!v +auld get their moxy in lvr be penalized late;." ~Lrl~tis also testified that when Kidner 
signed her card, she didn't 
have the 
37 dollars to 
give Kurlytis, but said she would give it to her on a specified date. When that date arrived Kurlytis went 
and asked Kidner for the 
money. Kidner didn't have it so Kurlytis  504 DECISIONS OF NATIONAL LABOR RELATIONS BOARD told her, 
"Well, you'd 
better, you know, 
get your money in 
before it is too late." Kurlytis denies stating 
to anyone 
other than 
Rogers that the money had to be paid before the 
election. Kurlytis 
was not paid by the Petitioner, held 
no position in the Union 
or on an organizing committee, 
and was never 
authorized by the Petitioner to make statements 
regarding the 
duration of the reduced initiation fee. 
Other employees would usually go to 
Kurlytis if they had questions about the Union. She would then either answer 
the questions or 
call Norton, get the information requested, 
and repeat it to 
the employees. Other employees, however, 
were questioned about the Union prior 
to the election. 
The Forfeiture of Dues and Initiation Fees 
No labor organization can be forced to represent or attempt to represent any 
group of employees. Here Petitioner had several organizing experiences 
with the Employer's employees in which 
it had 
expended its 
energies on their behalf 
with unsuccessful results. 
Instead of refusing to make another attempt 
to organize them, 
however, Petitioner made clear that 
it needed certain 
money up front to cover the costs of organizing. 
If the organizing campaign 
were successful, 
those sums 
would cover the initiation 
fee and 1 month's dues, but if unsuccessful, the money would cover the 
organizing costs. Each employee who 
made the advance 
payment was clearly aware of the possibility of forfeiture. Nonetheless, 
at least a majority voluntarily 
made these payments. If they 
had objected, they could have sought representation 
elsewhere, formed their own labor organization, 
or re- frained from seeking representation. I find 
no case law 
which prohibits unions from seeking 
to meet organizing 
costs in this way. In N.L.R.B. v. Savair Manufacturing Co., 414 US. 270, the Supreme Court found 
that in allowing a union 
to waive its initiation 
fees for employees signing 
authorization cards 
before the election, the Board was permitting the union "to buy endorsements 
and paint a false portrait 
of employee support during 
its election campaign." 
The Court 
reasoned that while employees had no legal duty to vote for the union, they would feel 
obligated to do so by accepting the 
waiver of initiation fees 
and signing the authorization card. 
In waiving initiation fees prior to the election only, those 
employees who 
had not signed cards would have to 
pay an initiation fee 
and be penalized for their 
nonsupport prior to the time of election. 
Thus, Savair overruled DIT-MCO, Incorporated, 163 NLRB 1019, insofar as it relates to the discrimination between employees regarding the 
waiver of initiation fees on the basis of whether they signed the 
authorization cards before or after the election. 
In DIT- MCO the Board reasoned that conduct is not inducement or coercion where employees can avoid 
the alleged inducement without penalty. 
The rationale behind the 
decision in 
DIT-MCO is applicable to the instant situation and has not been overruled 
by Savair in cases where 
no disparate treatment 
conditioned on the outcome 
of the election results. 
Forfeiture of certain payments 
which could be avoided by simply electing 
not to make those payments 
cannot be considered improper inducement. 
Cf. EFCO Corporation, 
185 NLRB 220; Hughes & Hatcher, Inc., 176 NLRB 1103; Primco Casting Corp., 
174 NLRB 244. Here, the forfeiture 
of dues 
and initiation fees was 
entirely avoidable. The 
37- dollar payment 
was at all times voluntary. No employee could expect 
any reward or advantage for 
her prepayment. 
Moreover, the 
instant forfeiture policy 
is distinguishable from Savair in that no 
employees here 
were penalized by awaiting the outcome of the election before paying 
the dues 
and the initiation 
fee. Therefore, I find that 
no disparate treatment between employees resulted 
and the possibility of forfeiture did 
not constitute 
a constraint on employees to vote for Petitioner. 
Where an employer promises benefits 
to employees who 
vote against the union, 
the Board has set aside 
the election because the grant 
of benefits was calculated to influence the choice of employees 
in the selection 
of their bargaining 
representative. See N.L.R.B. v. Exchange Parts Co., 375 US. 405; The Borden Manufacturing 
Company, 193 NLRB 1028; The Baltimore Catering Company, 148 NLRB 970, 973. Similarly; a threatened 
loss of benefits for failure 
to support an employer in an election is sufficient to 
set aside an election. Shovel Supply 
Co., 121 NLRB 1485; Hercules Motor Corp., 73 NLRB 
650. In considering the limitations on a union's conduct, I 
note that in organizing campaigns 
the Board 
has historically accorded unions a different 
status from employers because 
it has 
viewed employers as having absolute control over 
the work environment dunng the campaign. In this case, the forfeiture 
policy did not 
give Petitioner any greater control over the 
work environment than it 
would have without the 
policy. If 
an employer threatens loss of benefits, the 
employees' only recourse 
to avoid the loss is securing other jobs. 
In order to 
avoid the 
forfeiture of dues and initiation fees, however, employees 
simply did not have 
to pay them. 
The forfeiture had 
no impact on their employment. I find, therefore, a difference 
between an employer threatening 
loss of benefits for voting 
for the union and 
Petitioner's imposition 
of its policy providing for forfeiture of dues and the 
initiation fee. In these circumstances the Petitioner 
was still a mere 
"outsider seeking 
entrance to 
the plant." NLRB. v. Golden Age Beverage Co., 415 F.2d 26, enfg. 167 NLRB 151. Accordingly, I find that the forfeiture 
policy does not 
contravene the spirit 
of Savair nor othenvise constitute objectionable conbuct. The Duration 
of the Reduced Initiation 
Fee Offer in the Petitioner's September 
9 Letter Since Savair the Board has concluded that any waiver of initiation fees, where 
the waiver is not 
limited to 
the period before the election, but is available until the signing 
of a contract, is permissible. Invindale Division, Law Industries, 210 NLRB 182; B. F. Goodrich Tire Co., 
209 NLRB 1 175. In Jeflerson Food Mart, 214 NLRB 225, the Board expanded its rules under Savair to include reductions 
of fees as well as waiver of fees. In Smith Company of California, Inc., 
215 NLRB 530, an organizer told employ- 
ees that initiation fees would 
be "waived during a new organization," that 
"anyone who would come in after the 
plant became 
union" would have 
to pay the 
$30 initiation fee and that "any employee that 
is coming in after signing  ALADDIN HOTEL 505 the contract, is subject to an initiation fee." The Board, 
in finding that 
the Petitioner's conduct 
was not objectionable, 
stated that 
when the whole situation was taken into consideration and the statements 
were not viewed in isolation, the organizer made clear the 
position that initiation fees were waived for all those who joined before a contract was signed. In the instant case, the Petitioner's September 
9 letter states that the duration of the reduced 
fee offer is for this 
organizing campaign. 
No explanation of the meaning of organizing campaign was set forth 
in the letter. No evidence was adduced at the hearing 
that either Thomas 
or Norton ever stated 
or indicated that the reduction 
in fees was limited to the 
period prior to the 
election. On the contrary, both Thomas 
and Norton told the employees that the offer had to remain available until the contract 
was signed at both the September 
9 and 24 meetings. 
While the Employer contends that "organizational 
campaign" refers to that period prior to the election, 
in B. E Goodrich Tire Co., the Board stated: 
. . . where a union offered 
to waive its initiation 
fees for all the employees 
in the unit 
who joined at anytime during the 
organizational stage 
of representation prior or 
subsequent to the election, such waiver was 
legitimate and did not 
affect the election. 
Thus, the duration of the reduction of initiation 
fees is not ambiguous. 
Cf. Inland Shoe Manufacfuring Co., he., 21 1 NLRB 724. Moreover, when viewed in the totality, as 
in Smith, the two 
meetings and the letter make clear 
Thomas' and Norton's position 
of leaving the reduction of initiation fees open to all 
employees until the contract was signed. Additionally, the subjective state of mind 
of employees is not relevant to +the issue, the test for 
objectionable conduct 
is an objective one where the 
consideration is based on representations made 
to employ- ees and not their 
beliefs or misunderstandings. Jeferson Food Mart, Matter 
of G. H. Hess, 82 NLRB 463, fn. 3. Thus the absence of objective evidence that any designated 
agents conditioned the reduction 
of initiation fees on employees joining the Union prior to 
the election 
either orally or in writing, I conclude that the September 
9 letter is not violative of 
the guidelines set forth 
in Savair. The Duration 
of the Reduced Initiation Fee 
Offer Per Kurlytis 
There is no evidence that Kurlytis acted 
as an agent 
of Petitioner at any time. Her conduct is not attributable to 
the Petitioner without proof 
that it was authorized by, 
participated in, condoned by, ratified 
by, or adopted by officials of the Petitioner. 
1V.L.R.B. v. Dalim General Drivers Warehousemen and Helpers 
Local 745,264 F.2d 642, 648. Kurlytis never told employees 
that she was an agent of the Petitiom 01 was spealung oil ita behalf. I'.eou~~Liib, arguendo, that Kurlytis 
was an unpaid 
employee organizer, the mere 
fact that an 
employee prominent in 
the organizing campaign may have engaged 
in unlawful conduct, 
is not alone sufficient 
to establish agency. Owens-Corning Fiber- glas Corporation, 179 NLRB 2 19; Electric Wheel Company, 
120 NLRB 1644. 1 conclude that Kurlytis 
was not an agent of the Petitioner. 
The Board has considered conduct 
of third parties and rank-and-file employees in determining 
whether an elec- tion will be set 
aside- however, less weight is accorded such conduct. Cross Baking 
Company, Inc., 191 NLRB 27, reversed on 
other grounds 
453 F.2d 1346; Orleans Manu- facruring Company, 120 NLRB 630, 633. The test to be 
applied in determining 
whether an election will be set aside 
on the basis of third-party conduct 
is whether the character 
of the conduct 
was so aggravated as to create 
a general atmosphere of fear and reprisal rendering 
a choice of free expression impossible. 
Central Photocolor Co. Inc., 195 NLRB 839. In Allied Metal Hose Company, Inc., 2 19 NLRB 1135, several employees, 
as in the instant 
case, were told 
by another employee that the initiation fees would be waived only until the election. The Administrative Law Judge noted that almost all elections set aside on the 
basis of third-party conduct 
involve violence, 
threats of mass terminations, or highly inflammatory racial remarks and found the third-party conduct 
on the 
initiation fee issue 
insuficient to set aside the 
election. In affirming the Administrative Law Judge's conclusions the Board stated: . we do not read 
Savair to require either the 
Board or the parties to 
police the preelection conduct of third parties with the same vigilance and rigor that they are required to 
exercise in policing their 
own conduct. Under the circumstances 
of this case. 
we are satisified that the statements circulated 
by vkous employees about the Union's waiver 
of initiation fees did not rise to the 
level of impropriety that 
the Board has 
previously relied 
on in setting aside elections because of third-party conduct. 
In this respect, we fully agree with the Administrative 
Law Judge that 
such rumors and misinformation as 
might have existed did 
not create 
an atmosphere of fear, coercion, and confusion among 
Respondent's employees which could reasonably have 
interfered with the employees' 
free choice. Nor do we find convincing reasons 
to hold the Union culpable 
and/or responsible for such rumors 
or misinformation especially where, 
as here, the circulating statements 
incorrectly reflected the Union's initiation 
fee policy and the 
employees made no attempts to ascertain the 
truthfulness of such rumors. Based upon Allied Meral 
Hose, I conclude that Kurlytis' 
conduct was not so aggravated as to create 
an atmosphere of fear and reprisal. 
Assuming, arguendo, she told all 
three employer witnesses that the reduction offer ended at the time of the election, the statements 
did not correctly reflect 
Petitioner's initiation 
fee pollc~ and the employees so informed made 
no attempt to discuss the matter 
with the Petitioner. Therefore, 
I find no reason to hold Petitioner 
responsible for these statements. Accordingly, I conclude that 
the Employer's objections should be overruled 
in their entirety.  506 DECISIONS OF 
NATIONAL LABOR RELATIONS BOARD RECOMMENDATION report, either party 
may file with 
the Board in Washington, 
D.C., eight copies of exceptions thereto. Immediately upon 
Based on the discussion 
above and the record as a whole, the filing of such exceptions, the party 
filing the same shall 
I recommend that the Employer's 
objections be overruled serve a copy thereof on the other party 
and shall file 
a copy 
and a Certification 
of Representative be issued. with the Regional Director. If no such exceptions are 
filed Pursuant to Section 
102.69(e) of the Board's Rules and thereto, the Board 
will adopt the recommendations of the Regulations, Series 8, as amended, 
and the Board's Order Hearing Oficere Directing Hearing, 
within 10 days from the 
issuance of 
this 